DETAILED ACTION
This FINAL action is responsive to the amendment filed 2/16/2021 and IDS filed 2/16/2021 & 10/14/20

In the continuation Claims 1-26 are pending. Claim 7 was canceled. Claims 25-26 are new. Claims 1, 22 and 23 are the independent claims.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/16/2021 & 10/14/20 has been entered, and considered by the examiner.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


5.	Claim 1-6 and 8-24 remain rejected while claims 25-26 are under 35 U.S.C. 103 as being unpatentable over Chai (U.S. Pub 2017/0195736, filed Dec.31, 2015 & previously cited in the IDS dated 5/9/2018) in view of Hill (U.S. Pub 2012/0060092, filed Sep. 8, 2010).
Regarding Independent claims 1, 22 and 23, Chai discloses A method comprising: at an electronic device in communication with a display and one or more input devices: 
Receiving via the one or more input devices a user input corresponding to a request to display a media browsing user interface: in response to receiving the user input corresponding to the request to display the media browsing user interface displaying on the display,, the media browsing user interface wherein the media browsing user interface includes: a plurality of representations of suggested media items available on the electronic device via different media sources, wherein: the plurality of representations displayed overlaid on top of first representative content that corresponds to a representation of a first media item of the suggested media items that currently has focus (see paragraphs 144-146 & figs. 16A-16F, discloses a plurality of media items from different sources/channels as tiles that are displayed above the first representative content associated with the active tile. That representative content is depicted in numeral 960 and provides description information of the focus tile. ); 
In accordance with a determination that access t a respective media item of the suggested media item will be expiring within a predetermined time period, a representation of the respective media item is displayed as a prioritized position in the plurality of representations of suggested media items based on the upcoming expiration of the access to the respective media item (See Fig. 16A tile 924c depicts marvel agents of shield on NBC between 8-9pm, therefore the tile will be expiring at 9PM in this particular example. Paragraph 140 indicates that “availability of items of content associated with on now guide 920 and grid guide 926 may be based on a time and date”.  Since the availability of the media item is based on a predefined time period it includes the expiration time. Fig 14C depicts an on now and the grid guide including suggested media items under each broadcast channel. For example 924e depicts ABC broadcast with one suggested media item being ABC news program at 11:30pm under this channel. While there is no particular prioritization on a row basis among the suggested media items in FIG 14C their certainly is prioritization on a column by column basis has the broadcasts are organized based on program times and the corresponding broadcast channel. Therefore those that are expiring soon are presented now at the top while others are presented below it and not expiring soon);
while displaying the plurality of representations of suggested media items in the user interface overlaid on top of the first representative content, receiving, via the one or more input devices, an input corresponding to a request to navigate through the plurality of representations of suggested media items (see paragraphs 144-146 & figs. 16A-16F, discloses that while the representations of suggested media items are displayed above the description information user input is received has gestures via users finger for navigation through the representations of media items which is different than a user performing a single click action to play any media item, in this manner description information for media can be provided before deciding to watch a program); and 
in response to receiving the input corresponding to the request to navigate through the plurality of representations of media items: transitioning a representation of a second media item of the suggested media items to having focus instead of the first media item having focus (see paragraphs 144-146 & figs. 16A-16F, discloses using input via finger gesture to navigate to another second media item thereby causing it to have focus and provide its description information. For example in Fig. 16A its Marvels Agent of Shield and upon navigation gesture user may select MasterChef to the left of the current focus); and 
without causing playback, on the display, of the second media item, replacing display of the first representative content with second representative content that corresponds to the second media item (see paragraphs 144-146 & figs. 16A-16F, discloses replacing display of the first representative content which is description information of one program to another different program corresponding to the second media item having focus based on the determined user navigation gesture. The replacing being done without playback has that requires a separate single click action to watch the media program). Chai does provide a suggestion for dynamic guide in Fig. 14A and paragraph 134 and states that it may overlap any full screen presentation. However it does not explicitly show that the media items are overlaid on top of the representative content and instead it is above or below it despite being in a separate layer. Hill teaches an overlay user interface menu 308 comprising multiple suggested media items being directly overlaid above the representative content 106. Furthermore describing that interface menu being the channel option panes are translucent allowing the content comprising the display image to become visible through the channel pane (see fig. 4 & paragraphs 60-62). Both Chai and Hill are form the same field of endeavor regarding media 

Regarding Dependent claim 2, with dependency of claim 1, Chai discloses wherein: the first representative content that corresponds to the first media item includes a still image that corresponds to the first media item; and the second representative content that corresponds to the second media item includes a still image that corresponds to the second media item (see paragraphs 144-146 & figs. 16A-16F, discloses a still image as description information for the media item having focus). 

Regarding Dependent claim 3, with dependency of claim 1, Chai discloses wherein: the first representative content that corresponds to the first media item includes a video that corresponds to the first media item; and the second representative content that corresponds to the second media item includes a video that corresponds to the second media item (see paragraphs 144-146 & figs. 16A-16F, discloses that the description information of the media item includes a video). Regarding Dependent claim 4, with dependency of claim 1, Chai discloses after receiving the input corresponding to the request to navigate through the plurality of representations of Regarding Dependent claim 5, with dependency of claim 1, Chai discloses wherein the first media item is included in the suggested media items because a user of the electronic device has selected the first media item to be included in the media browsing user interface, and the second media item is included in the suggested media items based on prior viewing activity of the user with respect to media on the electronic device (see paragraph 102 regarding recently viewed channels).Regarding Dependent claim 6, with dependency of claim 5, Chai discloses wherein: the second media item is part of a collection of episodic media; the collection of episodic media includes media items available via a first content provider and a second content provider; the second media item is available via the second content provider but not via the first content provider; and the second media item was selected for inclusion in the suggested media items based on viewing activity of the user with respect to media items in the collection of episodic media that are 
Regarding Dependent claim 8, with dependency of claim 1, Chai discloses in accordance with a determination that a respective media item of the suggested media items is a new episode in a collection of episodic media that a user of the electronic device has been watching, and that the user has not yet watched the new episode, prioritizing display of a representation of the respective media item in the representations of the suggested media items based on the recency of the user's entitlement to access the respective media item (see paragraph 135, describes presenting trending items along with user recently accessed items). Regarding Dependent claim 9, with dependency of claim 1, Chai discloses in accordance with a determination that a user of the electronic device has partially watched the first media item, the first representative content that corresponds to the first media item includes a visual indicator of a playback progress for the first media item; and in accordance with a determination that the user of the electronic device has partially watched the second media item, the second representative content that corresponds to the second media item includes a visual indicator of a playback progress for the second media item (see paragraphs 76-79 regarding video playback indicators showing the process of a particular media item). Regarding Dependent claim 10, with dependency of claim 1, Chai discloses wherein: the first representative content that corresponds to the first media item includes information indicating why the first media item is included in the suggested media items, and the second representative Regarding Dependent claim 11, with dependency of claim 1, Chai discloses wherein: the first representative content that corresponds to the first media item includes information indicating a source of the first media item, and the second representative content that corresponds to the second media item includes information indicating a source of the second media item (see paragraphs 144-147 & figs. 16A-16F, including the explanation provided in the Independent claim). Regarding Dependent claim 12, with dependency of claim 1, Chai discloses receiving, via the one or more input devices, an input corresponding to a selection of a respective representation of a respective media item of the suggested media items; and in response to receiving the input corresponding to the selection of the respective representation of the respective media item: launching a media application corresponding to the respective media item on the electronic device; and causing playback, on the display, of the respective media item in the media application corresponding to the respective media item (see paragraphs 76-79 regarding video playback indicators showing the process of a particular media item). Regarding Dependent claim 13, with dependency of claim 12, Chai discloses wherein the input corresponding to the request to navigate through the plurality of suggested media items corresponds to a request to navigate through the plurality of suggested media items in a first Regarding Dependent claim 14, with dependency of claim 12, Chai discloses while the media application corresponding to the respective media item is displayed on the display, receiving, via the one or more input devices, an input corresponding to a request to navigate backward on the electronic device; and in response to receiving the input corresponding to the request to navigate backward on the electronic device, navigating backward within the media application in accordance with the input (see paragraph 76 discloses navigation controls for playback of the media items). Regarding Dependent claim 15, with dependency of claim 1, Chai discloses a respective suggested media item is included in the suggested media items based on prior user action that occurred on a second electronic device, different from the electronic device, and no media application via which the respective suggested media item is available is installed on the electronic device (see paragraphs 53-54, regarding sending the application to the devices while supporting incorporation of an API for executing the media application). Regarding Dependent claim 16, with dependency of claim 15, Chai discloses  receiving, via the one or more input devices, an input corresponding to a selection of a respective representation of the respective suggested media item; and in response to receiving the input corresponding to the selection of the respective representation of the respective suggested media item, displaying, on the display, a prompt to install the respective media application on the electronic device (see paragraphs 144-147 & figs. 16A-16F, including the explanation provided in the Independent claim). Regarding Dependent claim 17, with dependency of claim 16, receiving, Chai discloses via the one or more input devices, a sequence of inputs corresponding to inputs to install the respective media application on the electronic device and authorize the respective media application on the electronic device; and upon installing and authorizing the respective media application on the electronic device, without further user intervention, starting playback of the respective media item on the display (see paragraphs 144-147 & figs. 16A-16F, including the explanation provided in the Independent claim). Regarding Dependent claim 18, with dependency of claim 1, Chai discloses receiving, via the one or more input devices, an input corresponding to a first action with respect to a respective media item not included in the suggested media items; and after receiving the input corresponding to the first action with respect to the respective media item, displaying, on the display, the media browsing user interface including the plurality of representations of the suggested media items, the plurality of representations of the suggested media items including a representation of the respective media item (see paragraphs 144-147 & figs. 16A-16F, including the explanation provided in the Independent claim). Regarding Dependent claim 19, with dependency of claim 18, Chai discloses while displaying the media browsing user interface on the display, receiving, via the one or more input devices, an input enabling a private media browsing mode on the electronic device; and in response to receiving the input enabling the private media browsing mode on the electronic device: enabling the private media browsing mode on the electronic device; and replacing the plurality of representations of the suggested media items in the media browsing user interface with a second plurality of representations of second suggested media items that are not selected for inclusion in the media browsing user interface based on prior user actions associated with those media items (see paragraphs 144-147 & figs. 16A-16F, including the explanation provided in the Independent claim). Regarding Dependent claim 20, with dependency of claim 19, Chai discloses while the private media browsing mode is enabled on the electronic device, receiving, via the one or more input devices, a second input corresponding to the first action with respect to a second respective Regarding Dependent claim 21, with dependency of claim 19, Chai discloses while the private media browsing mode is enabled on the electronic device, receiving, via the one or more input devices, an input disabling the private media browsing mode on the electronic device; and in response to receiving the input disabling the private media browsing mode on the electronic device: disabling the private media browsing mode on the electronic device; and redisplaying the plurality of representations of the suggested media items in the media browsing user interface (see paragraphs 79, discloses private browsing according to a user accessing their personal account).

Regarding Dependent claim 24, with dependency of claim 1, Chai discloses while the representation of the first media item of the suggested media items has focus in accordance with a determination that the user of the electronic device has partially watched the first media item, the representation of the first media content includes a visual indicator of a playback progress for the first media item; and in response to receiving the in media browsing  include the visual 

Regarding Dependent claim 25, with dependency of claim 1, Chai discloses wherein in accordance with a determination that access to the respective media item of the suggested media items will not be expiring within the predetermined time period, the representation of the respective media item is not displayed at the prioritized position in the plurality of representations of suggested media items based on the upcoming expiration of the access to the respective media item (Fig 14C depicts an on now and the grid guide including suggested media items under each broadcast channel. For example 924e depicts ABC broadcast with one suggested media item being ABC news program at 11:30pm under this channel. While there is no particular prioritization on a row basis among the suggested media items in FIG 14C their certainly is prioritization on a column by column basis has the broadcasts are organized based on program times and the corresponding broadcast channel. Therefore those that are expiring soon are presented now at the top while others are presented below it and not expiring soon).

Regarding Dependent claim 26, with dependency of claim 1, Chai discloses wherein the plurality of representations of suggested media items concurrently includes the representation of 

It is noted that any citation [[s]] to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. [[See, MPEP 2123]] 

Response to Arguments
6.	Applicant’s arguments filed 1/16/2021 has been considered but are not persuasive.

Hill does not disclose displaying a plurality of representations of suggested media items, much less that a representation of respective media item can be displayed at a prioritized position in accordance with a determination that access to a respective media will be expiring within a predetermined time period. (see pgs. 12-13)
 
The Examiner Respectfully Disagrees: 

The suggested media items of Fig. 16A include tiles 924b-924d wherein 924c is currently depicted as the active tile navigated to by the user. These are the same tiles that are also depicted and referenced by numerals in Fig. 14C within the “On Now” guide section. Therefore the tiles of Fig. 16A can also be the tiles in Fig. 14C.  Furthermore each tile has a predefined time period that includes an upcoming expiration, for example in Fig. 16A tile 924c depicts marvel agents of shield on NBC between 8-9pm, therefore the tile will be expiring at 9PM in this particular example. Paragraph 140 indicates that “availability of items of content associated with on now guide 920 and grid guide 926 may be based on a time and date”.  Since the availability of the media item is based on a predefined time period it includes the expiration time.


With respect to Fig 14C paragraph 133 states “Each of dynamic guide 912, on now guide 920, and grid guide 926 include tiles.” Consequently both the guides depicted in Fig. 14C that is the on now and the grid guide include suggested media items under each broadcast channel. For example 924e depicts ABC broadcast with one suggested media item being ABC news program at 11:30pm under this channel. While there is no particular prioritization on a row basis among the suggested media items in FIG 14C their certainly is prioritization on a column by column basis has the broadcasts are organized based on program times and the corresponding broadcast channel.

Therefore under the 924c tile for specifically the NBC broadcast there are a plurality of suggested media items in this column that are organized based on time which includes an expiration time. 924c is represented has Agents of Shield and is expiring at 10:30pm in this particular example. Because it is expiring soon it is presented at the top has part of the “on now” guide media representation, while the programs below “parks and recreation” & “Nightly News” are listed below or underneath 924c and are not prioritized under NBC. 

The claims only require prioritizing display in any manner of one of the media item based on expiration and it can be observed that the reference reasonably shows that under the NBC broadcast column the representation of the respective media item 924c is presented at the top within the “on now’ guide section due to its upcoming expiration of the access to the media item. 


The Examiner encourages applicant to schedule a telephone interview to help identify more distinguishing language and clarify the claims over the cited reference to expedite prosecution.

It is not necessary that the references actually suggest, expressly or in so many words the changes or improvements that applicant has made. The test for combining references is what the references as a whole would have suggested to one of ordinary skill in the art. In re Sheckler, 168 USPQ 716 (CCPA 1971); In re McLaughlin 170 USPQ 209 (CCPA 1971); In re Young 159 USPQ 725 (CCPA 1968).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Manglesh M Patel/
Primary Examiner, Art Unit 2178
3/25/2021